Name: 2003/631/EC: Council Decision of 25 August 2003 adopting measures concerning Liberia under Article 96 of the ACP-EC Partnership Agreement in a case of special urgency
 Type: Decision
 Subject Matter: international security;  European construction;  Africa
 Date Published: 2003-09-03

 Avis juridique important|32003D06312003/631/EC: Council Decision of 25 August 2003 adopting measures concerning Liberia under Article 96 of the ACP-EC Partnership Agreement in a case of special urgency Official Journal L 220 , 03/09/2003 P. 0003 - 0004Council Decisionof 25 August 2003adopting measures concerning Liberia under Article 96 of the ACP-EC Partnership Agreement in a case of special urgency(2003/631/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the second subparagraph of Article 300(2) thereof,Having regard to the internal agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement(1), and in particular, Article 3 thereof,Having regard to the proposal from the Commission,Whereas:(1) Council Decision 2002/274/EC of 25 March 2002 concluding consultations with Liberia under Articles 96 and 97 of the ACP-EC Partnership Agreement(2) provides for the adoption of the appropriate measures within the meaning of Article 96(2)(c) and of Article 97(3) of the ACP-EC Partnership Agreement.(2) The essential elements cited in Article 9 of the ACP-EC Partnership Agreement continue to be violated by the Government of Liberia and the current conditions in Liberia do not ensure respect for human rights, democratic principles and the rule of law.(3) The political and security situation in Liberia has deteriorated dramatically since the date of adoption of Decision 2002/274/EC. This situation constitutes therefore a case of special urgency within the meaning of Article 96(2)(b) of the ACP-EC Partnership Agreement.(4) It is consequently necessary to review the conditions under which funds set aside for Liberia can be made available in order to allow support to the peace process in Liberia in particular through possible support to peacekeeping operations, a demobilisation and reintegration programme, institution building and restoring democratic structures,HAS DECIDED AS FOLLOWS:Article 1The measures specified in the annexed draft letter addressed to the Minister of Foreign Affairs of Liberia are hereby adopted as appropriate measures in a case of special urgency within the meaning of Article 96(2)(b) and (c) of the ACP-EC Partnership Agreement. These measures shall expire on 31 December 2004. This date does not preclude any specific expiry date contained in the financial instruments covered by this Decision.Article 2The measures taken by the Community referred to in Article 2 of Decision 2002/274/EC shall no longer apply as from the entry into force of this Decision.The outcome of the consultations as set out in the draft letter annexed to Decision 2002/274/EC shall remain unaffected.Article 3This Decision shall enter into force on the day of its adoption.Article 4This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 25 August 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 317, 15.12.2000, p. 376.(2) OJ L 96, 13.4.2002, p. 23.ANNEXDRAFT LETTER TO THE MINISTER OF FOREIGN AFFAIRS OF LIBERIAH.E. Mr Monie CaptanMinister of Foreign AffairsLiberiaDear Minister,The European Union is deeply concerned about the prevailing security situation in your country and wishes to assist in returning peace and stability. It has therefore the intention to provide financial support to a peacekeeping operation in Liberia. The European Union also wishes to make funds available for other measures to accompany the peace process once a comprehensive peace agreement has been reached and signed.The Community has therefore decided to replace the measures as outlined in its letter No SGS 272745 of 27 March 2002 with the following new measures, motivated by a case of special urgency within the meaning of Article 96(2)(b) of the ACP-EC Partnership Agreement, as regards the implementation of its aid:- regular follow-up will be ensured by means of a close political dialogue involving the Presidency of the European Union and the European Commission, and six-monthly political reviews,- implementation of current projects funded under Article 72 of the ACP-EC Partnership Agreement, amounting at the moment to EUR 25 million and intended to meet the needs of displaced persons, will be continued,- contributions to regional projects, operations of a humanitarian nature, trade cooperation and trade-related preferences are not affected,- institution support to allow for the implementation of the measures aimed at fulfilling undertakings given within the consultations can be provided,- Chapter 1 of Annex 4 to the ACP-EC Partnership Agreement is suspended. The balances remaining for Liberia from the 8th EDF shall be available forthwith for implementation. The funds shall cover support to the peace process in Liberia that could include support to a peacekeeping operation in Liberia, a demobilisation and reintegration programme, institution building and restoring efficient democratic structures,- notification of the 9th EDF allocation will be made once the comprehensive peace agreement is in force and the signatory parties to the agreement have shown commitment to implement the agreement as foreseen. The decision to notify will be made following a six-monthly political review as set out in the first indent. The suspension of Chapter 1 of Annex 4 to the ACP-EC Partnership Agreement as set out in the preceding indent will not apply to the implementation of the 9th EDF allocation,- the Commission will continue to exercise the function of national authorising officer on behalf of the latter for the implementation of the balances remaining from the 8th EDF as provided for above.The European Union will continue to follow closely the situation in Liberia. We propose that our intensive political dialogue should continue, on the basis of Article 8 of the ACP-EC Partnership Agreement and on the basis of the outcome of the consultations as set out in our letter No SGS 272745 of 27 March 2002.Yours faithfully,For the CommissionFor the Council